DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 1/4/21 is acknowledged.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axelson et al. (US. 20140257293).
Axelson discloses a tool for preparing a portion of a bone for receiving a portion of an implant configured for installation into the portion of bone, comprising: a preparing implement (a cutting tool, paragraph 76, 85, 132) configured to process the portion of the bone fig. 44a; and a motive system (robot, paragraph 80) , coupled to said 20150182343) wherein it is also known that said constraint includes a haptic robotic system and wherein said realtime feedback signal includes a realtime tactile cue that varies responsive to said particular portion, wherein said set of bone regions includes a first subset of desirable bone regions to be processed (as proved in paragraphs 103, 108 of US. Publication 20150182343), wherein it is also known that said realtime feedback 20150182343), wherein it is also known that said constraint includes a haptic robotic system and wherein said realtime feedback signal includes a realtime tactile cue that varies responsive to said particular portion (as proved in paragraphs 91, 102-103, 108 of US. Publication 20150182343),wherein said second contoured pattern can be pre-manufactured prior to a formation of said first contoured pattern, wherein said second contoured pattern can be post-manufactured after a formation of said first contoured pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMEH R BOLES/Primary Examiner, Art Unit 3775